Judgment and order in so far as it relates to counsel fees reversed on the facts as a matter of discretion, without costs of this appeal to either party, and the motion in so far as it relates to counsel fees remitted to the Special Term at which the action is tried to hear and determine, and the order in so far as it relates to alimony affirmed, without costs. Order denying motion that the issues be referred to an official referee for an immediate trial affirmed, without costs. Appeal from order denying resettlement of previous orders dismissed, without costs, as academic, All concur. *881(The judgment is for plaintiff on an application for judgment for unpaid counsel fees in a separation action; one order denies a motion to resettle the previous orders; one order directs defendant to pay counsel fees and alimony; one order denies a motion for an immediate reference.) Present — Crosby, P. J., Cunningham, Taylor, Dowling and Harris, JJ.